DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/24/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
	The 35 U.S.C. 112(b) rejection has been withdrawn based on applicant’s amendment.

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record taken alone or in combination fails to teach and/or fairly suggest	 a data processing controller configured to perform control for causing the first data processing of the accelerator and the second data processing of the data processor to be executed on the data received from the external apparatus or the data to be transmitted to the external apparatus; and a processing result copy processor configured to perform at least one of control of the accelerator for outputting a first processing result which is a processing result of the first data processing to the central arithmetic processing apparatus and designating the first processing result as a processing target of the second data processing and control for outputting a second processing result which is a processing result of the second data processing to the accelerator and designating the 
The prior art of record taken alone or in combination fails to teach and/or fairly suggest a data processing controller configured to perform control for causing data processing of the accelerator and the data processing of the data processor to be executed on the data received from the external apparatus or the data to be transmitted to the external apparatus; and a processing result copy processor configured to perform at least one of control for transferring a first processing result which is a processing result of the data processing of the accelerator to the storage and designating the first processing result as a processing target of the data processing of the data processor and control for transferring a second processing result which Is a processing result of the data processing of the data processor from the storage to the accelerator and designating the second processing result as a processing target of the data processing of the accelerator, in combination with other recited limitations in claim 4.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest a data processing control step in which the central arithmetic processing apparatus performs control for causing the first data processing of the first data processing step and the second data processing of the second data processing step to be executed on the data received from the external apparatus or the data to be transmitted to the external apparatus; and a processing result copy step in which the central arithmetic processing apparatus performs at least one of control of the accelerator for outputting a first processing result which is a processing result of the first data processing to the central arithmetic processing apparatus and designating the first .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425. The examiner can normally be reached M-Th 6:30 - 3:00 PM; Fri 7:30 - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/Farley Abad/Primary Examiner, Art Unit 2181